     Case 2:20-cv-01396-JAM-DMC Document 24 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES WASHINGTON,                                        2:20-cv-01396-JAM-DMC
12
                                            Petitioner,
13
                    v.                                        ORDER
14

15   JOE LIZARRAGA,
16                                       Respondent.
17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Respondent’s motion for an

20   extension of time to respond to Petitioner’s opposition to Respondent’s motion to dismiss. ECF

21   No. 22. Good cause appearing, the Court GRANTS Respondent’s motion for an extension of

22   time. Respondent's response to Petitioner’s opposition to Respondent’s motion to dismiss shall be

23   filed on or before January 14, 2021.

24                  IT IS SO ORDERED.

25   Dated: December 22, 2020
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          1
                                                                            Order (2:20-cv-01396-JAM-DMC)
